8:17-cv-00178-JMG-CRZ Doc # 127 Filed: 06/11/19 Page 1 of 3 - Page ID # 6632

                          UNITED STATES DISTRICTCOURT
                          FOR THE DISTRICT OF NEBRASKA


 MARC J. MURI, individually and on behalf of
 all others similarly situated,                               17-cv-00178-JMG-CRZ
                                           Plaintiff,
                                                                   CLASS ACTION
                  —against—
                                                            PLAINTIFF’S RESPONSE
 NATIONAL INDEMNITY COMPANY,                               DEFENDANT’S NOTICE OF
                                        Defendant.        SUPPLEMENTAL AUTHORITY




        Plaintiff Marc J. Muri (“Muri”) respectfully submits this response to Defendant

 National Indemnity Company’s (“NICO”) notice of the June 4, 2019 decision of the Eighth

 Circuit Court of Appeals in Usenko v. MEMC LLC et al., Case No. 18-1626. (Dkt. No. 126.)

 The Usenko decision provides no support for Defendant’s misguided motion for summary

 judgment.

        In Usenko, the Eighth Circuit confirmed the holding of the U.S. Supreme Court in Fifth

 Third Bancorp v. Dudenhoeffer, 573 U.S. 409 (2014), that a claim for a breach of fiduciary

 duty of prudence under ERISA cannot survive a motion to dismiss where a plaintiff “alleges

 that the defendants breached their fiduciary duties because they failed to ‘outperform the

 market based solely on their analysis of publicly available information[.]’” (Slip Op. at 7

 (quoting Dudenhoeffer, 573 U.S. at 427 (internal brackets omitted) (emphasis added)).)

 Defendant claims that “Usenko refutes Plaintiff’s claim that NICO breached a duty to monitor

 by failing to investigate and act upon adverse public information about Valeant .…” (Dkt.

 No. 126 at 2.)

        Defendant continues to mischaracterize Plaintiff’s claims, as this Court has already

 explained once before in discussing why Dudenhoeffer—and, by extension, now Usenko—

 does not apply to “refute” any of Plaintiff’s claims:
 8:17-cv-00178-JMG-CRZ Doc # 127 Filed: 06/11/19 Page 2 of 3 - Page ID # 6633
             Indeed, as previously discussed, Muri’s complaint is not based
             solely on the argument that the market was overvaluing the Valeant
             stock—i.e., that Valeant’s stock price was artificially inflated.
             Rather, Muri contends that National Indemnity failed to adequately
             monitor, and investigate, the Sequoia Fund’s prudence amid various
             warning signs—only one of which happened to be the suspected
             overvaluation of Valeant stock. And as Muri correctly points out,
             Dudenhoeffer does not directly address those situations.

  (Dkt. No. 38 at 11 n.2 (internal brackets and quotation marks omitted, emphasis in original).)

         Defendant’s summary judgment motion remains without merit and should be denied.


Dated: New York, New York                          By: /s/ Samuel E. Bonderoff
       June 11, 2019                                   Samuel E. Bonderoff

                                                   ZAMANSKY LLC

                                                   Jacob H. Zamansky (admitted pro hac vice)
                                                   James Ostaszewski (admitted pro hac vice)

                                                   50 Broadway, 32nd Floor
                                                   New York, NY 10004
                                                   Telephone: (212) 742-1414
                                                   Facsimile: (212) 742-1177
                                                   samuel@zamansky.com

                                                   Counsel for Plaintiff and the Putative Class


                                                   BURG SIMPSON ELDREDGE
                                                   HERSH & JARDINE, P.C.

                                                   Brian K. Matise

                                                   40 Inverness Drive East
                                                   Englewood, CO 80112
                                                   Telephone: (303) 792-5595
                                                   Facsimile: (303) 708-0527
                                                   BMatise@burgsimpson.com

                                                   Local Counsel for Plaintiff and the Putative Class




                                               2
    8:17-cv-00178-JMG-CRZ Doc # 127 Filed: 06/11/19 Page 3 of 3 - Page ID # 6634



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

electronically, on June 11, 2019, on all counsel or parties of record on the service list.



                                            SERVICE LIST


Paul Ondrasik
Eric Serron
Andrew Sloniewsky
Counsel for Defendant
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington DC 20036
Telephone: (202) 429-3000
Fax: (202) 429-3902
E-mail: pondrasik@steptoe.com
E-mail: eserron@steptoe.com
E-mail: asloniewsky@steptoe.com


Shawn D. Renner
Tara A. Stingley
Counsel for Defendant
CLINE WILLIAMS WRIGHT JOHNSON &
OLDFATHER, L.L.P.
Sterling Ridge
12910 Pierce St. # 200
Omaha, NE 68144
Telephone: (402) 397-1700
Fax: (402) 397-1806
E-mail: srenner@clinewilliams.com
E-mail: tstingley@clinewilliams.com



                                                               /s/ Samuel E. Bonderoff
                                                               Samuel E. Bonderoff
